Exhibit 14 Bar Harbor Bankshares Code of Ethics for Senior Financial Officers In order to ensure the proper and ethical performance of our business and to maintain the confidence of the public, our customers and our stockholders, all Directors, Officers and Employees of Bar Harbor Bankshares and its subsidiaries are expected to maintain high standards of honesty, integrity, confidentiality, impartiality and conduct, and to avoid misconduct and conflicts of interest, or the appearance of conflicts of interest. To promote these standards and values, the Board of Directors of Bar Harbor Bankshares has established and adopted a Code of Conduct to provide guidance concerning the standards of ethical conduct by and responsibilities of all Directors, Officers and Employees of Bar Harbor Bankshares and its subsidiaries. While these individuals bear responsibility for promoting integrity throughout the Company, the Senior Financial Officers have a special role both to adhere to these principles and also to ensure that the Companys corporate culture ensures the fair and timely reporting of the Companys financial results and condition. Because of their special role, the Companys Chief Executive Officer, Chief Financial Officer, Controller and Assistant Controller are additionally bound by the following Financial Officer Code of Ethics and by signing a Certificate of
